Electronically Filed
                                                         Supreme Court
                                                         SCWC-13-0000401
                                                         11-DEC-2015
                                                         03:42 PM

                           SCWC-13-0000401

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I



                         STATE OF HAWAI#I,
                   Respondent/Plaintiff-Appellee,

                                 vs.

                         SCOTT A. ABREGANO,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-13-0000401; FC-CR NO. 12-1-1963)

                         ORDER OF CORRECTION
                       (By: Recktenwald, C.J.)

          IT IS HEREBY ORDERED that the Opinions of the Court

filed on December 11, 2015, is corrected as follows:
          The attorney credits on page 34 shall reflect

Titiimaea N. Ta’ase as attorney for petitioner.

          The Clerk of the Court is directed to take all

necessary steps to notify the publishing agencies of this change.

          DATED:   Honolulu, Hawai#i, December 11, 2015.

                               /s/ Mark E. Recktenwald